Citation Nr: 1640391	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for mini-strokes, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, coronary artery disease, and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1966, to include service in the Republic of Vietnam and 2 years of prior unverified service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In his October 2010 and April 2013 substantive appeals to the Board of Veterans' Appeals, the Veteran requested a hearing before a member of the Board.  In a June 2013 letter, the Veteran was notified that a travel board hearing had been scheduled for a date in July 2013.  The Veteran subsequently failed to appear for his hearing.  The Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board deems this hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for hypertension and the issue of entitlement to service connection for mini-strokes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an August 2005 rating decision, the RO denied service connection for hypertension.  The Veteran did not perfect an appeal and did not submit new and material evidence within one year.  

2.  The evidence received since the August 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015).

2.  The evidence received since the August 2005 rating decision is new and material as to the claim of service connection for hypertension, and the claim is reopened. 38  U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2005 rating decision, the RO denied service connection for hypertension finding there was no evidence of hypertension during military service or a link between diabetes and hypertension.  The Veteran was notified of this decision that same month.  The Veteran submitted a notice of disagreement with this decision in September 2005.  In November 2005, the RO issued a statement of the case, advising the Veteran he had until August 2006, the remainder of the one year period from the date of the letter notifying him of the August 2005 rating decision, to perfect his appeal.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 2005 decision includes VA treatment records, the Veteran's claim, and service treatment and personnel records.  Also of record was a VA PTSD examination showing a diagnosis of hypertension.  The VA treatment records also document a diagnosis of diabetes mellitus, type II.  In his claim, the Veteran reported his high blood pressure was due to his PTSD.  

Evidence submitted after the 2005 decision includes 1) a June 2009 VA examination; 2) private treatment records; 3) VA treatment records; 4) the Veteran's lay statements; and 5) abstracts from medical treatises discussing the relationship between diabetes and hypertension.  The medical treatise excerpts, suggest that there is a relationship between hypertension and diabetes.  Further, the VA and private treatment records note in multiple places the interrelatedness of heart disease, hypertension, and diabetes mellitus.  For example, in an April 2007 private cardiology consultation, the examiner noted the Veteran's medical history was significant for diabetes mellitus and hypertension. 

The Board finds that new and material evidence has been presented.  The evidence, including the medical treatise abstracts, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship between hypertension and the Veteran's service-connected diabetes and service-connected coronary artery disease.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination to address the Veteran's claim on secondary and direct theories of entitlement, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for hypertension is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.


REMAND

Regrettably, remand is necessary in order to develop the Veteran's claims properly.  

Regarding the claim for service connection for mini-strokes, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A June 2009 VA examination was conducted in which the examiner found there had been no mini-stroke, but that the Veteran had been told that he'd had mini-strokes in his eyes but had never had an actual stroke.  The examiner diagnosed right central retinal vein occlusion and found it related to service.  That disorder was subsequently service-connected.  But the examiner did not have access to the claims file and no definitely opinion on the presence of mini-strokes was presented.  Additionally, in an April 2013 submission, the Veteran's representative indicated that the Veteran's private physician had related his mini-strokes to diabetes mellitus, type II.  Accordingly, a new examination is warranted.  

Next, the Board finds that a new examination and opinion is warranted for the Veteran's claim of entitlement to hypertension.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, there is a diagnosis of hypertension.  Additionally, service connection is in effect for diabetes mellitus, coronary artery disease, and PTSD.  Furthermore, abstracts of medical treatises indicate a relationship between hypertension, diabetes mellitus, and coronary artery disease.  

Additionally, the Veteran served in Vietnam.  38 C.F.R. § 3.307(a) (2015).  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  Additionally, inform the Veteran that if his private physician has told him his hypertension and mini-strokes are due to his service-connected diabetes mellitus, he should submit that information to VA.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset during, or is otherwise related to, active service.

b.  Is it at least as likely as not (50 percent or greater probability) that hypertension is due to Agent Orange exposure during service, despite the fact that hypertension is not a presumptive condition.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register. 

c.  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the service-connected diabetes mellitus, type II, coronary artery disease status post myocardial infarction, and/or PTSD.  The examiner must address the medical article abstracts.  

d. Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened) by the service-connected diabetes mellitus, type II, coronary artery disease status post myocardial infarction, and/or PTSD.  The examiner must address the medical article abstracts.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any mini-strokes.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  Is it at least as likely as not (50 percent or greater probability) that there have been mini-strokes?

b.  If so, is it at least as likely as not (50 percent or greater probability) that the mini-strokes had onset during, or are otherwise related to, active service.

c.  Is it at least as likely as not (50 percent or greater probability) that any mini-strokes are caused by the service-connected diabetes mellitus, type II, coronary artery disease status post myocardial infarction, and/or PTSD?  

d.  Is it at least as likely as not (50 percent or greater probability) that any mini-strokes have been aggravated (permanently worsened) by service-connected diabetes mellitus, type II, coronary artery disease status post myocardial infarction, and/or PTSD?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


